DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna system, comprising an antenna element, a feeding network, and a radio frequency module, wherein the radio frequency module comprises m transmitters and n receivers, and the m transmitters and the n receivers are separately connected to the feeding network, the m transmitters respectively operate in m frequency bands, the n receivers respectively operate in n frequency bands, and a set of the n frequency bands is a subset of a set of the m frequency bands; and the feeding network is further connected to the antenna element, feeds transmit signals generated by the m transmitters to the antenna element, and/or feeds receive signals of the antenna element to the n receivers, wherein m and n are positive integers, and n is less than m, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-8 are also allowed as being dependent on claim 1.  
In regards to claim 9, the prior art does not disclose of a base station, comprising an antenna system, wherein the antenna system comprising an antenna element, a feeding network, and a radio frequency module, and wherein: the radio frequency module comprises m transmitters and n receivers, and the m transmitters and the n receivers are separately connected to the feeding network, the m transmitters respectively operate in m frequency bands, the n receivers respectively operate in n frequency bands, and a set of the n frequency bands is a subset of a set of the m frequency bands; and the feeding network is further connected to the antenna element, feeds transmit signals generated by the m transmitters to the antenna element, and/or feeds receive signals of the antenna element to the n receivers, wherein m and n are positive integers, and n is less than m, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11-17 are also allowed as being dependent on claim 9.  
In regards to claim 10, the prior art does not disclose of a communications system, wherein the communications system comprising a base station, wherein the base station comprises an antenna system, and wherein the antenna system comprises an antenna element, a feeding network, and a radio frequency module, and wherein: the radio frequency module comprises m transmitters and n receivers, and the m transmitters and the n receivers are separately connected to the feeding network, the m transmitters respectively operate in m frequency bands, the n receivers respectively operate in n frequency bands, and a set of the n frequency bands is a subset of a set of the m frequency bands; and the feeding network is further connected to the antenna element, feeds transmit signals generated by the m transmitters to the antenna element, and/or feeds receive signals of the antenna element to the n receivers, wherein m and n are positive integers, and n is less than m, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 18-20 are also allowed as being dependent on claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844